Title: From James Madison to James Monroe, [6 September] 1811
From: Madison, James
To: Monroe, James


Dear SirMontpelier Friday [6 September 1811]
Mr. Hamilton from the John Adams reached me yesterday. He reposes to day, and will be with you tomorrow. I send by the bearer, the dispatches opened at the Dept. of State &c. The packets of less importance Mr. H. will take with him tomorrow. The Secy of the Navy you will observe suggests the disclosure of the intelligence recd. from Mr Russel. An abstract of the matter in the letter to Mr. Smith at London, for Mr. Gales wd. be eno’. Yrs.
J. M.
